Citation Nr: 0836896	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The veteran had active military service from June 2004 to 
August 2004 and from January 2005 to November 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown by competent medical evidence to 
have a current right or left ear hearing disability for VA 
compensation purposes.  


CONCLUSION OF LAW

The claim of service connection for a bilateral hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2006, the RO sent the veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the April 2007 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The April 2006 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in June 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In the April 2006 letter, the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded VA examinations in April 2006, July 
2007, and August 2007 for the express purpose of determining 
whether the veteran has a current bilateral hearing loss and 
whether his claimed hearing loss is due to military service.  

The Board accordingly finds no reason to remand for further 
examination or other development.  

The veteran has been advised of his entitlement to a hearing 
before the RO or before the Board in conjunction with the 
issue on appeal, but he has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted on a direct basis for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Here, the veteran underwent three VA evaluations.  The 
veteran underwent the first evaluation in April 2006.  The 
audiologist reported right ear hearing threshold acuity of 60 
db at 500 Hertz, 70 db at 1000 Hertz, 75 db at 2000 Hertz, 70 
db at 3000 Hertz, 75 db at 4000 Hertz.  Left ear hearing 
thresholds were 65 db at 500 Hertz, 75 db at 1000 Hertz, 70 
db at 2000 Hertz, 80 db at 3000 Hertz, and 85 db at 4000 
Hertz.  Speech recognition scores were 92 percent 
bilaterally.  

The audiologist did not make a diagnosis, finding that a 
complete diagnosis could not be made due to demonstration of 
nonorganic responses on pure tone testing.  

The veteran then underwent a second VA audiological 
evaluation in July 2007.  The audiologist reported right ear 
hearing threshold acuity of 65 db at 500 Hertz, 50 db at 1000 
Hertz, 65 db at 2000 Hertz, 75 db at 3000 Hertz, 80 db at 
4000 Hertz.  Left ear hearing thresholds were 65 db at 500 
Hertz, 80 db at 1000 Hertz, 75 db at 2000 Hertz, 80 db at 
3000 Hertz, and 80 db at 4000 Hertz.  Speech recognition 
scores were 64 percent right ear and 36 percent left ear.  

The audiologist did not make a diagnosis since the tests 
results were judged as poor.  The audiologist noted that the 
veteran's behavioral responses during the interview portion 
of the evaluation were not commensurate with the claimed pure 
tone thresholds.  Therefore, according to the audiologist, 
the test results were inconsistent and did not give a clear 
picture of the veteran's hearing loss.  

The audiologist further opined that the veteran was 
exaggerating the degree of his hearing loss for an unknown 
reason.  The audiologist particularly noted that two 
examiners were present during the testing and both agreed 
that the test results were unreliable.  

Due to the unreliable results of the first two VA 
audiological evaluations, the veteran underwent a brainstem 
auditory evoked response performed by a neurologist, Dr. 
E.J.F., in August 2007.  Dr. E.J.F. reported five consistent, 
well-formed waves noted at a stimulus intensity of 103 db and 
down to 60 db, bilaterally.  The waves were well-defined, 
repeatable and extremely robust.  

With inter-peak intervals given in milliseconds, Dr. E.J.F. 
reported left ear stimulation (normal is 2.6/2.4/5) at 103 db 
SPL of I-III: 1.84; III-V: 2.04; I-V: 3.88.  Dr. E.J.F. noted 
the wave V to wave I amplitude ratio was 2:1 normal (1).  For 
the right ear, Dr. E.J.F. reported I-III: 1.84; III-V: 1.96; 
I-V: 3.80.  Dr. E.J.F. noted that the wave V to wave I 
amplitude ratio was 1.22 normal (1).  

Dr. E.J.F. further reported that the interaural difference of 
interpeak latencies were I-III: 0; III-V: .08; I-V: .08.  
Side to side differences were reported as not significant.  

Dr. E.J.F. further noted normal brainstem auditory evoked 
response, bilaterally.  He found that the brainstem auditory 
evoked response test was technically satisfactory and 
concluded that the test results were clinically correlated 
with a hearing loss not more than 25 db.  Dr. E.J.F. opined 
that this means the veteran's hearing loss should not disable 
him.  

The record also includes the veteran's VA treatment records, 
which show that the veteran underwent an audiological 
evaluation in January 2006.  The examiner was unable to 
obtain consistent test results despite frequent redirection.  
The examiner also noted that the veteran's pure tone air and 
bone conduction thresholds were not commensurate and his left 
ear speech reception threshold did not match his pure tone 
air conduction average.  

The examiner opined that these factors were suggestive of a 
nonorganic hearing loss.  The examiner concluded that the 
veteran's hearing was within normal limits in the speech 
frequencies based on his speech reception threshold.  

Based on the August 2007 VA evaluation from Dr. E.J.F. 
indicating a hearing loss not more than 25 db, the claim of 
service connection must be denied under the law.  See 
38 C.F.R. § 3.385.  "Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability . . . in the absence of a 
proof of present disability there can be no claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the veteran's assertion that his current 
bilateral hearing loss must be due solely to loud noise 
exposure as a mortar man during his military service in 
Operation Iraqi Freedom.  

However, because a current hearing loss disability has not 
been shown in either ear by competent evidence, the Board 
does not reach the additional questions of in-service injury, 
including acoustic trauma, or the relationship of current 
hearing loss to service.  

In conclusion, absent a showing of current hearing loss 
disability, the veteran's claim of service connection must be 
denied.  


ORDER

The claim of service connection for a bilateral hearing loss 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


